30 F.3d 129
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donovan Hugh Trevor CROOKS, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 94-1392.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1994Decided Aug. 3, 1994.

On Petition for Review of an Order of the Immigration and Naturalization Service.  ( Azj-bgv-itt)
Donovan Hugh Trevor Crooks, petitioner pro se.
Richard Michael Evans, Robert Kendall, Jr., Stewart Deutsch, Charles Ernst Pazar, U.S. Dept. of Justice, Washington, D.C., for respondent.
I.N.S.
AFFIRMED.
Before HALL, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant seeks review of the Board of Immigration Appeals' (Board) decision and order affirming the immigration judge's denial of his application for waiver of deportation.  See 8 U.S.C. Sec. 1182(c).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we deny Crooks's motion for a discretionary stay of deportation and affirm on the reasoning of the Board.  In re:  Donovan Hugh Trevor Crooks, No. Anq-ibt-gga (B.I.A. Mar. 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.


2
AFFIRMED.